Citation Nr: 0217646	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 administrative decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2001, 
a statement of the case was issued in May 2001, and a 
substantive appeal was received in November 2001.  


FINDINGS OF FACT

1.  In an administrative decision dated in January 1951, the 
appellant's claim of entitlement to basic eligibility for VA 
benefits was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence received since the January 1951 decision is not 
so significant, either by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 1951 decision which denied entitlement to 
basic eligibility for VA benefits is final.  38 U.S.C.A. § 
7105(c) (West 1991). 

2.  Evidence received since the January 1951 decision is not 
new and material, and the appellant's claim of entitlement 
to basic eligibility for VA benefits has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
appellant for entitlement to basic eligibility to VA 
benefits was denied in January 1951 based on a finding that 
the appellant's deceased spouse did not have qualifying 
military service for VA benefit purposes.  A timely notice 
of disagreement was not received to initiate an appeal, and 
that decision therefore became final.  38 U.S.C.A. § 
7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The Board notes 
here that the new and material evidence analysis applies to 
the reopening of claims that originally were disallowed 
because the claimant's veteran status was not established.  
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after 
August 29, 2001.  The change in the regulation therefore 
does not impact the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d  1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question 
as to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet.App. 462 (1994).

The underlying claim in this case is a claim of basic 
eligibility to VA benefits.  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  Service in 
the Regular Philippine Scouts, specified service as a 
Philippine Scout in the Regular Army or in the Commonwealth 
Army of the Philippines, and certain guerrilla service are 
included for compensation benefits.  38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD  Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document  issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The Court has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532  (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro.
                        
The appellant's claim was originally denied in January 1951 
based on an October 1950 determination from the U. S. 
Adjutant General's Office that the appellant's husband had 
no recognized guerilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  While the transmittal letter for the service 
determination referenced the spelling of the appellant's 
husband's first name as "[redacted]" the actual determination 
by the U. S. Adjutant General's Office correctly noted the 
spelling of the appellant's husband's first name as 
"[redacted]"  

The appellant reapplied for benefits in October 2000, and 
submitted in connection with her claim an August 2000 
Certification from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjutant General, which 
indicated that the appellant's husband served with the 32nd 
Infantry Regiment, 31st Division.  It was noted that the 
appellant's husband was beleaguered from December 8, 1941 
until March [redacted], 1942 and that the veteran died on March [redacted], 
1942.  She also subsequently submitted affidavits from 
witnesses who knew the appellant's husband and his military 
service and additional documents from the Philippine 
Military.  

The RO denied the claim based upon the failure of the 
appropriate service department to certify any qualifying 
military service.  The RO reviewed the information submitted 
by the appellant in her attempt to reopen her claim.  
However, it was determined that the appellant had not 
provided any differing information from what had been 
submitted to the Army with the initial claim, and that 
further inquiry would serve no purpose.

The Board finds that the appellant has not submitted new and 
material evidence to reopen her claim.  While the 
certification is new, she has not submitted any altered 
evidence regarding her husband's name, service number, or 
date or place of birth.  The data which the service 
department would use to search for any record of the 
appellant's service would be identical to that submitted in 
prior determinations, and would presumably return the same 
negative response.  Because the service department record is 
controlling, any other information supplied by the appellant 
which will not impact the response of the service department 
is not material.  Therefore, the Board concludes that new 
and material evidence has not been presented, and the claim 
is not reopened.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain  
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for basic  
eligibility for VA benefits.  The discussion in the RO's May 
2001 statement of the case has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  
Furthermore, under the circumstances of this case, where the 
law and not the evidence is dispositive, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

